
	

114 S2441 IS: Cuban Immigrant Work Opportunity Act of 2016
U.S. Senate
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2441
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2016
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide that certain Cuban entrants are ineligible to receive refugee assistance, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Cuban Immigrant Work Opportunity Act of 2016.
		2.Certain Cubans ineligible for refugee assistance
 (a)In generalTitle V of the Refugee Education Assistance Act of 1980 (8 U.S.C. 1522 note) is amended— (1)in the title heading, by striking Cuban and; and
 (2)in section 501— (A)by striking Cuban and each place such phrase appears;
 (B)in subsection (d), by striking Cuban or; and (C)in subsection (e)—
 (i)in paragraph (1)— (I)by striking Cuban/ and
 (II)by striking Cuba or; and (ii)in paragraph (2), by striking Cuba or.
						(b)Conforming amendments
 (1)Personal responsibility and work opportunity reconciliation act of 1996Section 403(d) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(d)) is amended—
 (A)in the subsection heading, by striking Cuban and; and (B)by striking 1980, for Cuban and Haitian entrants and all that follows and inserting 1980 (8 U.S.C. 1522 note), for Haitian entrants (as defined in subsection (e)(2) of such section).
 (2)Immigration and nationality actSection 245A(h)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1255a(h)(2)(A)) is amended by striking Cuban and.
 (c)ApplicabilityThe amendments made by this section shall only apply to nationals of Cuba who enter the United States on or after the date of the enactment of this Act.
 3.ReportNot later than 90 days after the date of the enactment of this Act, the Inspector General of the Social Security Administration shall submit a report to Congress that describes the methods by which the provision described in section 416.215 of title 20, Code of Federal Regulations, is being enforced.
		
